
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 149
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Forbes (for
			 himself, Mr. Connolly of Virginia,
			 Mr. Boozman,
			 Mr. Rothman of New Jersey,
			 Mr. Wamp, Mr. Calvert, Mr.
			 Herger, Mr. Lamborn,
			 Mr. Garrett of New Jersey, and
			 Mr. Marshall) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Calling upon the Capitol Preservation
		  Commission and the Office of the Architect of the Capitol to place the
		  Lincoln-Obama Bible and a copy of Lincoln’s Second Inaugural Address on
		  permanent display upon the Lincoln table at the Capitol Visitor Center for the
		  benefit of all its visitors to fully understand and appreciate America’s
		  history and Godly heritage.
	
	
		Whereas each one of the 43 presidents of the United States
			 since George Washington on April 30, 1789, has commenced his term of office by
			 placing his hand upon the Holy Bible and solemnly swearing or affirming the
			 Constitutional oath to faithfully execute the office of President of the United
			 States and to the best of his ability, preserve, protect, and defend the
			 Constitution of the United States;
		Whereas each President, after taking the oath of office,
			 has repeated President Washington's petition prayer seeking divine help by
			 saying, So help me God;
		Whereas Barack Obama, the 44th President of the United
			 States, has chosen to swear his Constitutional oath by placing his hand on the
			 Holy Bible that the 16th President, Abraham Lincoln, used at his first
			 inauguration on March 4, 1861;
		Whereas in Lincoln's Second Inaugural Address, one of the
			 most profound theological statements in American history, he referred to God 14
			 times, to verses in the Holy Bible 4 times, and invoked prayer 3 times in 701
			 words;
		Whereas the Lincoln Presidency tested the self-evident
			 truths contained in the Declaration of Independence;
		Whereas the Civil War became the test of whether our
			 Nation could endure as a nation, conceived in liberty and dedicated to
			 the proposition that all men are created equal;
		Whereas President Lincoln issued the Emancipation
			 Proclamation, and before his assassination on April 14, 1865, witnessed
			 Congress pass the 13th amendment to the Constitution, which forever ended
			 slavery in the United States fulfilling the Founding Fathers' assertion made 89
			 years earlier that all men are created equal;
		Whereas since the Civil War much has been accomplished in
			 the struggle for civil rights;
		Whereas while much has yet to be done, we can take
			 enormous satisfaction in the fact that the election of Barack Obama to the
			 Presidency represents that today, we truly are a nation, conceived in
			 liberty and dedicated to the self-evident truths that all men
			 are created equal, that they are endowed by their Creator with certain
			 unalienable Rights, that among these are Life, Liberty and the pursuit of
			 Happiness;
		Whereas with the Obama inauguration on January 20, 2009,
			 we, with God's help, rededicate ourselves anew to the eternal tasks before us
			 necessary to ensure for generations to come that our government of the
			 people, by the people, for the people shall not perish from the
			 earth;
		Whereas the Lincoln Bible which Obama selected for his
			 oath of office represents the powerful 144-year epoch of the civil rights
			 struggle from Lincoln to Obama;
		Whereas the people of the United States deserve the
			 opportunity to see the Lincoln-Obama Bible and contemplate it as
			 a witness to history; and
		Whereas the very table that President Lincoln used at his
			 second inauguration is on permanent display at the Capitol Visitor Center: Now,
			 therefore, be it
		
	
		That Congress calls upon the Capitol
			 Preservation Commission and the Office of the Architect of the Capitol to place
			 the Lincoln-Obama Bible and a copy of Lincoln’s Second Inaugural Address on
			 permanent display upon the Lincoln table at the Capitol Visitor Center for the
			 benefit of all its visitors to fully understand and appreciate America's
			 history and Godly heritage.
		
